Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-22-00063-CV

                                           Ivan DE HOYOS,
                                               Appellant

                                                    v.

                                          RTS FINANCIAL,
                                              Appellee

                      From the 111th Judicial District Court, Webb County, Texas
                                 Trial Court No. 2021CVI000309D2
                             Honorable David E. Garcia, Judge Presiding

PER CURIAM

Sitting:          Luz Elena D. Chapa, Justice
                  Irene Rios Justice
                  Beth Watkins, Justice

Delivered and Filed: April 13, 2022

DISMISSED

           By letter dated January 31, 2022, appellant was instructed to pay the $205.00 filing fee for

this appeal. Our record contains no evidence that appellant is excused by statute or rule from

paying the filing fee. See TEX. R. APP. P. 5, 20. On March 14, 2022, this court ordered appellant

to show cause in writing by March 29, 2022, that the filing fee had been paid. Appellant was

advised that if he failed to respond within the time provided, this appeal would be dismissed for

failure to pay the filing fee. See TEX. R. APP. P. 5, 42.3(c). Appellant did not respond or pay the

filing fee. Accordingly, this appeal is dismissed for failure to pay the filing fee. See id.

                                                     PER CURIAM